NUMBER  13-05-00271-CR
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 

CORPUS CHRISTI - EDINBURG
 


 


IN RE:  ROQUE
TERCERO-ARANDA, 
RELATOR
 


 
On Petition for Writ of Mandamus 


 


 
MEMORANDUM OPINION
 
Before Chief Justice Valdez and
Justices Hinojosa, and Rodriguez 
Memorandum Opinion Per Curiam
 
Relator, Roque Tercero-Aranda, filed a petition for
writ of mandamus on April 15, 2005, requesting this Court to direct the
Respondent, the Attorney General of the State of Texas, to withdraw from his
federal habeas corpus case.  Because we
lack jurisdiction to issue a writ of mandamus against the Attorney General of
the State of Texas, we dismiss relator=s petition.  See
Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004). 

PER CURIAM
Memorandum Opinion delivered and filed
this 5th day of July, 2005.